
	

116 S2412 IS: Addiction Treatment Access Act
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2412
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2019
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide coverage of addiction counselor services
			 under part B of the Medicare program.
	
	
		1.Short title
 This Act may be cited as the Addiction Treatment Access Act.
		2. Coverage of addiction counselor services under part B of the Medicare program
			(a)Coverage of Services
 (1)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— (A)in subparagraph (GG), by striking and at the end;
 (B)in subparagraph (HH), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph:
						
 (II)addiction counselor services (as defined in subsection (kkk)(1));.
 (2)DefinitionsSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:
 (kkk)Addiction counselor services; addiction counselor(1)The term addiction counselor services means services performed by an addiction counselor (as defined in paragraph (2)) for the diagnosis and treatment of substance abuse and addiction that the addiction counselor is legally authorized to perform under State law (or the State regulatory mechanism provided by the State law) of the State in which such services are performed, as would otherwise be covered if furnished by a physician or as incident to a physician’s professional service, which may include—
 (A)addiction assessment; (B)addiction counseling;
 (C)crisis management; (D)drug therapy;
 (E)treatment planning; and (F)treatment of co-occurring disorders,
								but only if no facility or other provider charges or is paid any
 amounts with respect to the furnishing of such services.(2)The term addiction counselor means an individual who— (A)has completed coursework or training specific to treating substance use disorders, including with respect to the addiction counseling competencies identified in the document published by the Substance Abuse and Mental Health Services Administration as part of the Technical Assistance Publication (TAP) series, number 21, entitled Addiction Counseling Competencies: The Knowledge, Skills, and Attitudes of Profressional Practice (or any successor publication); and
 (B)in the case of an individual performing services in a State that provides for licensure or certification of addiction counselors, is licensed or certified as an addiction counselor or alcohol and drug counselor in such State..
 (3)Provision for payment under part BSection 1832(a)(2)(B) of the Social Security Act (42 U.S.C. 1395k(a)(2)(B)) is amended— (A)by striking and at the end of clause (iv); and
 (B)by adding at the end the following new clause:  (v)addiction counselor services;.
 (4)Amount of paymentSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended—
 (A)by striking and before (CC); and (B)by inserting before the semicolon at the end the following: , and (DD) with respect to addiction counselor services under section 1861(s)(2)(II), the amounts paid shall be 80 percent of the lesser of the actual charge for the services or 60 percent of the amount determined for payment of a psychologist under subparagraph (L)..
					(5)Inclusion of addiction
 counselors as practitioners for assignment of claimsSection 1842(b)(18)(C) of the Social Security Act (42 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new clause:
					
 (vii)An addiction counselor (as defined in section 1861(kkk)(2)).. (b)Coverage in rural health clinics and federally qualified health centersSection 1861(aa)(1)(B) of the Social Security Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by a clinical social worker (as defined in subsection (hh)(1)), and inserting , by a clinical social worker (as defined in subsection (hh)(1)), or by an addiction counselor (as defined in section 1861(kkk)(2))..
 (c)Effective DateThe amendments made by this section shall apply with respect to services furnished on or after January 1, 2020.
			
